                                                       1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: rperkins@swlaw.com
                                                       5          tlewis@swlaw.com
                                                       6   Attorneys for Plaintiff
                                                           U.S. Bank National Association
                                                       7

                                                       8
                                                                                      UNITED STATES DISTRICT COURT
                                                       9
                                                                                              DISTRICT OF NEVADA
                                                      10

                                                      11   U.S. BANK NATIONAL ASSOCIATION, as
                                                           Trustee for Credit Suisse First Boston            Case No. 2:17-cv-01485-JCM-PAL
                                                      12   Mortgage Securities Corp., CSFB Mortgage
             3883 Howard Hughes Parkway, Suite 1100




                                                           Pass-Thru Certificates, Series 2005-5,
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                Plaintiff,                STIPULATION AND ORDER TO
                                                                                                          EXTEND DISPOSITIVE MOTION
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           vs.                                            BRIEFING SCHEDULE
                               L.L.P.




                                                      15
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      16   Nevada limited-liability company;
                                                           SOUTHERN HIGHLANDS COMMUNITY                   (FIFTH REQUEST)
                                                      17   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      18   Nevada limited-liability company,

                                                      19                        Defendants.

                                                      20

                                                      21   AND ALL RELATED ACTIONS

                                                      22
                                                                 STIPULATION AND ORDER TO EXTEND DISPOSITIVE MOTION DEADLINE
                                                      23
                                                                                             AND BRIEFING SCHEDULE
                                                      24
                                                                   Pursuant to Fed. R. Civ. P. 26(f), and Local Rules 6-1, 26-1 and 26-4, U.S. BANK
                                                      25
                                                           NATIONAL ASSOCIATION, as Trustee for Credit Suisse First Boston Mortgage Securities
                                                      26
                                                           Corp., CSFB Mortgage Pass-Thru Certificates, Series 2005-5 (“U.S. Bank”), Mortgage Electronic
                                                      27
                                                           Registration Systems, Inc. (“MERS”), and SFR Investments Pool 1, LLC (“SFR”) (collectively,
                                                      28

                                                                                                       -1-
                                                       1   the “Stipulating Parties”), by and through their respective undersigned counsel of record, submit
                                                       2   this Stipulation and Proposed Order to extend the dispositive motion briefing deadlines in this
                                                       3   action. This is the Stipulating Parties’ fifth request for extension of dispositive motion deadlines,
                                                       4   but only the second request to extend since the filing of the dispositive motions1.
                                                       5           The parties filed their Motions for Summary Judgment on October 12, 2018, and filed
                                                       6   their respective Responses on or before November 21, 2018, per the operative deadlines. The
                                                       7   current deadline to file the Reply briefs is December 21, 2018; the parties seek an extension to
                                                       8   January 18, 2019. The parties are now actively engaging in settlement discussions; both parties
                                                       9   have made settlement offers and are negotiating.
                                                      10           This request to extend the deadlines is made in good faith, and is not for purpose of delay
                                                      11   or prejudice to any party, but to allow all parties to have enough time to fully brief their
                                                      12   dispositive motions and also focus significant efforts on a possible settlement. Pursuant to LR 26-
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   4, good cause exists to grant this request within 21 days of the Reply deadline, as the parties only
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   recently began case resolution discussions this week and are in active negotiations now.
                               L.L.P.




                                                      15           The requested extension will not result in undue delay or prejudice to any party, as the
                                                      16   parties previously stated in their Joint Interim Status Report [Docket No. 33] that their earliest
                                                      17   available date for trial for this matter is April 29, 2019.
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25
                                                           1
                                                             The first request to extend the dispositive motion deadline was contained in the stipulation and
                                                      26   order to extend discovery [Docket No. 36], entered by this Court on April 3, 2018, and the second
                                                           request to extend was entered as an order of this Court on June 12, 2018 [Docket No. 62]. The
                                                      27   third request to extend was entered as an order of this Court on August 17, 2018 [Docket No. 68].
                                                           The fourth request to extend was entered as an order of this Court on November 8, 2018 [Docket
                                                      28   No. 72.]

                                                                                                             -2-
                                                       1      A. Proposed Schedule for Dispositive Motions
                                                       2

                                                       3              EVENT                  EXISTING DEADLINE                  NEW DEADLINE

                                                       4   Dispositive motions             October 12, 2018               Closed
                                                           Response to dispositive         November 21, 2018              Closed
                                                       5   motions
                                                           Reply brief in support of       December 21, 2018              January 18, 2019
                                                       6   dispositive motion
                                                       7   Pre-trial order and FRCP        30 days after decision on any 30 days after decision on the
                                                           26(a)(3) disclosures            dispositive motion.           dispositive motions.
                                                       8
                                                           Dated this 6th day of December, 2018            Dated this 6th day of December, 2018
                                                       9
                                                           SNELL & WILMER L.L.P.                           KIM GILBERT EBRON
                                                      10

                                                      11   /s/ Tanya N. Lewis                              /s/ Diana S. Ebron
                                                           Robin E. Perkins, Esq.(NV Bar No. 9891)         Diana S. Ebron, Esq. (NV Bar 10580)
                                                      12   Tanya N. Lewis, Esq. (NV Bar No. 8855)          Jacqueline A. Gilbert, Esq. (NV Bar 10593)
             3883 Howard Hughes Parkway, Suite 1100




                                                           3883 Howard Hughes Parkway, Suite 1100          Karen L. Hanks, Esq. (NV Bar 9578)
                                                           Las Vegas, NV 89169
Snell & Wilmer




                                                      13                                                   7625 Dean Martin Drive, Suite 110
                    Las Vegas, Nevada 89169




                                                           Attorneys for Plaintiff U.S. Bank
                                                                                                           Las Vegas, Nevada 89139-5974
                         LAW OFFICES

                          702.784.5200




                                                      14   National Association
                                                                                                           (signature affixed with permission)
                               L.L.P.




                                                      15                                                   Attorneys for Defendant SFR Investments
                                                                                                           Pool 1, LLC
                                                      16

                                                      17                                             ORDER
                                                      18                                                     IT IS SO ORDERED:
                                                      19
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                      20
                                                                                                                      December 13, 2018
                                                                                                             DATED:
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       -3-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically transmitted the foregoing
                                                       3   STIPULATION AND ORDER TO EXTEND DISPOSITIVE MOTION BRIEFING
                                                       4   SCHEDULE with the Clerk of Court for the U.S. District Court, District of Nevada by using the
                                                       5   CM/ECF system for filing and transmittal of a Notice of Electronic Filing to all counsel in this
                                                       6   matter; all counsel being registered to receive Electronic Filing.
                                                       7            DATED: December 6, 2018
                                                       8

                                                       9                                                  /s/ Susan Ballif
                                                                                                         An employee of SNELL & WILMER L.L.P.
                                                      10
                                                           4829-5943-6930
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -1-
